Fourth Court of Appeals
                                  San Antonio, Texas
                                       November 5, 2021

                                     No. 04-21-00443-CV

                          IN THE INTEREST OF J.J.H., A CHILD

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01604
                          Honorable Susan D. Reed, Judge Presiding


                                        ORDER
        On October 15, 2021, appellant filed a notice of appeal, stating his intent to appeal the
trial court’s “order denying the motion to remove child from present custody” signed on October
6, 2021. The clerk’s record was filed on October 26, 2021. Although the clerk’s record contains
the judge’s notes, the clerk’s record does not contain a final order. See In re L.H., No. 04-13-
00174-CV, 2013 WL 3804585, at *1 (Tex. App.—San Antonio July 17, 2013, no pet.) (noting
judge’s notes do not constitute a final order) (mem. op.). “[A]n appeal may be prosecuted only
from a final judgment.” N.E. Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895 (Tex. 1966).
Because no final order has been entered in the underlying case, appellant is ORDERED to show
cause in writing within ten days from the date of this order why this appeal should not be
dismissed for lack of jurisdiction.




                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court